Proceeding pursuant to article 78 of the CPLR (1) to review respondent’s determination dated September 5, 1973, which canceled petitioner’s liquor license, and (2) for other relief. Petition granted to the extent that the determination is modified, on the law, by reducing the penalty to a suspension for a period of 30 days. As so modified, determination confirmed and petition otherwise dismissed, without costs. We are of the opinion that, on the facts herein, the punishment of cancellation was excessive and an abuse of discretion. Martuscello, Acting P. J., Latham, Christ and Munder, JJ., concur.